Loring, J.
[After the foregoing statement of the case.] 1. As to the first exception: What the plaintiff complains of in his argument is not what he put forward as his objection to this *280part of the charge. What the plaintiff has argued is that the jury were told that in furnishing proper egress from the car on which a passenger is carried the carrier is not bound to use the highest degree of care, but ordinary care only. The part of the charge objected to by the plaintiff was “ that if the defendant provides safe means of egress and a safe and convenient place to alight, that fulfils the duty imposed by law.” If the means of egress are in fact safe, no question of the degree of care arises.
2. The second exception, as we construe the bill of exceptions, is to this: After telling the jury that the defendant was bound to assist a passenger in alighting if his appearance was such as to indicate to a servant exercising the highest degree of care that she needed assistance, and if assistance was required, that it had to be rendered with the highest degree of care, the presiding judge told them that in a case where they found under the preceding instruction that the plaintiff did not need assistance, and where in spite of that the conductor in fact undertook to assist her in compliance with a rule of the defendant, the defendant was liable for reasonable care only.
We are of opinion that the plaintiff has no ground of complaint. In a case where, although the highest degree of care does not require that a passenger should receive assistance, the conductor attempts to assist her because of a rule of the defendant, he is doing something which neither the law relating to carriers nor the contract between the passenger and the carrier requires him to do. If the conductor exercises reasonable care under those circumstances, the plaintiff cannot complain.

jExceptions overruled.